Case 1:20-cr-00224-RBJ Document 13-9 Filed 10/27/20 USDC Colorado Page 1 of 1

 

SEE eS a LE A SB a PO BGS TE YT TS TS SO Diner
From: Angela Sanchez-Busby <angelajorgelina@me.com>

Sent: Wednesday, October 14, 2020 1:09 PM

To: Jcdefense@gmail.com

Subject: Kole Milner

To whom it might concern,

My name is Angela Sanchez-Busby. | met Kole Milner a few years ago working in the cannabis industry.

He has always been a person with integrity and good values. He had great relationships with coworkers and
management. He seems to be a person with self discipline and ready to add up to the community in different ways.
Nature and animal lover. Always eager to learn and develop new skills.

| got close to Kole for his kindness and his helpful personality towards me. He is an intelligent and interesting person, |
enjoy talking to him very much. | believe in him and would love to see him thrive in life.

Angela Sanchez-Busby

Sent from my iPhone
